Dear Representative Dames:
This letter is in response to your question asking as follows:
         "We want to know the exact number and distribution of votes to be used in the selection of officers and State Committee Members in the Second Senatorial District (S.S.H.B. 101, Sections 14.040 and 14.041) (St. Charles County and a portion of St. Louis County)."
You also state:
         "As per the Democrat Party State Chairman, St. Charles County will receive a total of eight votes while that portion of St. Louis County, within the Second Senatorial District, will receive a total of ten votes. As St. Charles County contains nearly two-thirds of the population and registered voters of this District, this seems highly improper and not in keeping with the "one man-one vote" principle."
It is our understanding that the Second Senatorial District consists of St. Charles County and a part of St. Louis County.
Sections 2 and 4 of Section 115.619, V.A.M.S. provide:
              "2.  The congressional, senatorial or judicial district committee of a district of which a county having more than one legislative district shall form a part, shall be composed of the county chairmen and vice chairmen of the several county committees, and the chairman and vice chairman of each of the several legislative districts.
*         *         *
              "4.  The congressional, senatorial or judicial district committee of a district which shall be composed in whole or in part of a part of a city or part of a county shall include as members of such committee the ward or township committeemen and committeewomen from such wards or townships included in whole or in part in such part of a city or part of a county forming the whole or a part of such district."
Subsection 2 of Section 115.621, V.A.M.S. provides:
              "2.  The members of each senatorial district committee shall meet at some point within the district, to be designated by the current chairman of the committee, if there be one, and if not by the chairman of the congressional district in which the senatorial district is principally located, on the Wednesday after the last Tuesday in August after each primary election. At the meeting, the committee shall organize by electing one of its members as chairman and one of its members as vice chairman, one of whom shall be a woman, and a secretary and a treasurer, one of whom shall be a woman, who may or may not be members of the committee. Having so organized, the committee shall proceed to elect two registered voters of the district, one man and one woman, as members of the party state committee."
Inasmuch as the senatorial district in question comes within subsections 2 and 4 of Section 115.619, such committee is to be composed of the county chairman and vice chairman of the county committee of the county included in the senatorial district, the chairman and vice chairman of each of the several legislative districts in the county included in the senatorial district and township committeemen and committeewomen from such townships included in whole or in part in the part of the county forming a part of such district. Therefore, the chairman and vice chairman of the St. Charles County committee and of each legislative district committee in St. Charles County and the committeemen and committeewomen from townships in St. Louis County in whole or in part in such senatorial district are members of the committee.
The senatorial district committee having once organized pursuant to subsection 2 of Section 115.621 is required to proceed to elect two registered voters of the district, one man and one woman, as members of the party state committee.
You have also suggested that the procedure provided above for the selection of the members of the senatorial district committee is improper and not in keeping with the "one man-one vote" principle. In our Opinion No. 234-1971, copy enclosed, this office concluded that the one man-one vote principle does not apply to committeemen and committeewomen in Missouri.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure: Op. No. 234-1971